                         THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JANE DOE,

                                    Plaintiff,

      v.                                          No. 18 CV 4240

SCHOOL OF THE ART INSTITUTE OF                    The Honorable Andrea R. Wood
CHICAGO, JOHN PHILLIPS, LISA
WAINWRIGHT, AMANDA DASILVA,
MICHAEL NICOLAI, and BETH
WRIGHT,

                                 Defendants.


                         DEFENDANT JOHN PHILLIPS’S
                   MOTION TO DISMISS PLAINTIFF’S COMPLAINT

        Defendant John Phillips (“Phillips”), by and through his counsel, Clark Hill PLC, and for

his Motion to Dismiss Plaintiff’s Complaint, states as follows:

        1.     Phillips now moves, pursuant to Fed. R. Civ. P. 12(b)(6), to dismiss Counts II –

VI, XIII, XI, XII, XIII, and XIC - XV of Plaintiff Jane Doe’s (“Plaintiff”) Complaint, ECF # 1.

In support thereof, Phillips submits an accompanying Memorandum of Law in Support of His

Motion to Dismiss Plaintiff’s Complaint.

        2.     Counts II – VI and XIC - XV assert violations of Title IX, the Americans with

Disabilities Act, and Section 504 of the Rehabilitation Act. Claims under these statutes are only

viable against institutional recipients of federal grant money. They do not provide for liability

against individual defendants. To that end, Counts II – VI and XIC - XV do not state a claim

against Phillips, an individual defendant. Accordingly, they must be dismissed.

        3.     Plaintiff’s claims for Negligence (Count XI) and Willful and Wanton Conduct

(Count VIII) fail to state a claim under Rule 12(b)(6) because Plaintiff does not plead any duty


220543172.1
owed by Phillips, or provide any allegations that Phillips’s conduct constituted a breach of any

identified duties. Without facts to support essential elements of the claims, Counts VIII and XI

cannot stand.

        4.      Counts IX, XII, and XIII, for negligent retention, negligent failure to supervise,

and negligent failure to control must be dismissed against Phillips because such claims are only

viable against employers. Phillips cannot be liable for negligently retaining, supervising, or

failing to control himself. Counts IX, XII, and XIII fail as a matter of law against Phillips and

must be dismissed.

        WHEREFORE, John Phillips respectfully moves this Court to (a) dismiss Counts II – VI,

XIII, XI, XII, XIII, and XIC – XV of Plaintiff’s Complaint with prejudice; and (b) grant any

other relief that this Court deems just and proper.


Dated: November 13, 2018                      Respectfully submitted,

                                              JOHN T. PHILLIPS

                                      By:     /s/ Mason N. Floyd
                                              Attorney for John Phillips

Mason N. Floyd (06282874)
Timothy R. Herman (06301721)
Maureen J. Moody (06327343)
CLARK HILL PLC
130 East Randolph Street, Suite 3900
Chicago, Illinois 60601
(312) 985-5900 (Telephone)
(312) 985-5999 (Facsimile)




                                                 2

220543172.1
